ON REHEARING.
SOMERVILLE, J.
Appellee is entirely correct in his contention that the judgment of the lower court in this case on issues of fact ought not to be reversed or set aside, unless it is so clearly wrong that a verdict of a jnry would be set aside under the same conditions. This is in fact the view we have taken of the evidence, a view which is fully confirmed by a re-examination of the case.
We have not arbitrarily rejected expert opinions favorable to the defendant, but have simply concluded *146that the undisputed facts of the case are so clear and certain of meaning that these expert opinions do not, and cannot, change their force and effect. They are not technical in their nature, and the deductions to be drawn are merely matters of arithmetic and common sense.
We are convinced that the judgment of the trial court is founded essentially upon misconceptions of the law rather than upon a misunderstanding of the facts; and our judgment is that the undisputed facts do not support the judgment, in the face of the law as we have written it above.
These remarks should have been incorporated in the original opinion, and their omission doubtless rendered obscure the real spirit of our holding.
With this explanation, the application for rehearing will be overruled.
Anderson, C. J., and Mayfield and Gardner, JJ., concur.